Citation Nr: 1117527	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-41 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc and joint disease of the lumbar spine (also claimed as scoliosis).

2. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

3.  Entitlement to service connection for pain and numbness in the bilateral upper extremities, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine.

4.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine.

5.  Entitlement to service connection for depression, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine.

6.  Entitlement to service connection for insomnia, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine.

7.  Entitlement to service connection for status post left ankle fracture, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine.

8.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Sioux Falls, South Dakota, Department of Veterans Affairs (VA) Regional Office (RO), which continued the Veteran's 20 percent disability rating for his service-connected back disability and entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran claims that his service-connected degenerative disc and joint disease of the lumbar spine is worse than the current 20 percent evaluation contemplates and contends that a higher evaluation is warranted. 

In June 2008, the Veteran underwent a VA spinal examination for his claim of service connection for a back disability.  He complained of constant pain in his lower back with frequent daily flare-ups.  The Veteran also noted a lot of stiffness in his lower back, especially in the morning.  Following the examination, the VA examiner reported the Veteran had scoliosis in the thoracolumbar spine with convexity toward the left side.  Range of motion testing showed forward flexion to 60 degrees with pain, extension to 20 degrees, right and left lateral rotation to 20 degrees, and there was no additional loss on repetitive movement.  The Veteran was diagnosed with degenerative disc and joint disease of the lumbar spine with moderate central canal and bilateral neuroforaminal stenosis.

The Veteran was afforded a second VA spinal examination for his service-connected back disability in May 2009.  He reiterated his complaint of lower back pain, which was aggravated by walking more than half a block and lifting anything over ten pounds.  The VA examiner noted the Veteran's use of a cane for balance and there was no objective evidence of radiculopathy.  Range of motion testing revealed forward flexion to 50 degrees with pain, extension to 30 degrees with no pain, and right and left lateral rotation to 25 degrees.

VA outpatient treatment records dated from May 2005 to August 2008, January 2009 to July 2009, and September 2009 to October 2009 showed ongoing complaints of and treatment for the Veteran's service-connected back disability.

The Veteran also provided personal statements regarding the severity of his service-connected back disability.  In an April 2009 notice of disagreement (NOD), he referred to an undated lumbar spine residual functional capacity questionnaire completed by Dr. K.W. from the Sioux Falls VA Medical Center (VAMC) in South Dakota.  Results from the questionnaire include documentation of the Veteran's constant low back pain with intermittent radiation to legs, reduced range of motion with pain in all plains, abnormal gait, and tenderness.  In an October 2009 substantive appeal, the Veteran noted that he was prescribed a handicap parking permit, walker, bathtub seat, and handrails for the bathroom due to his service-connected back disability.  Most recently, in a November 2010 personal statement, the Veteran reported that a handicap ramp and chair lift had been installed in his home due to his service-connected back disability since his appeal was sent to the Board.   

Review of the record indicates that the Veteran's last VA examination for his service-connected back disability was in May 2009.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his service-connected back disability, and recent VA outpatient treatment records and statements from the Veteran suggest that his back disability has worsened.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered 'contemporaneous.'  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Because the Veteran's claim for an initial evaluation in excess of 20 percent for his service-connected back disability is being remanded, and because adjudication of this claim may impact adjudication of the Veteran's TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Veteran's TDIU claim must also be remanded.

In addition, the Veteran requested in the November 2010 personal statement that the Board obtain his most recent VA vocational rehabilitation records and prosthetic notes from the Sioux Falls VAMC.  He reported that these records relate to his progressively worsening service-connected back disability.  

As noted above, the Veteran's claims file currently contains, in pertinent part, VA outpatient treatment records from the Sioux Falls VAMC dated from May 2006 to August 2008, January 2009 to July 2009, and from September 2009 to October 2009.  The most recent set of records document the Veteran's prescription of pain medications, and plan to issue the Veteran a rollator to assist with his gait, a bath bench, and grab bars for safety when using the tub.  It was also noted that the Veteran is not a candidate for a hospital bed, walk-in tub, or ramp at this time.    

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources.  38 C.F.R. § 3.159(c)(1) (2010).  Additionally, VA records are considered part of the record on appeal since they are within VA's constructive possession, and these records must be considered in deciding the Veteran's claim.  Therefore, as VA has notice of the existence of VA treatment records since October 2009 from the Sioux Falls VAMC and vocational rehabilitation records pertaining to his service-connected back disability, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Moreover, in April 2009, the Veteran submitted a notice of disagreement (NOD) with regard to the December 2008 rating decision which denied a number of service connection claims in addition to the continuation of the 20 percent rating for the lumbar spine disability and the denied of the TDIU claim.  The United States Court of Appeals for Veterans Claims (Court) has held that, where the record contains a NOD as to an issue, but no statement of the case (SOC), the issue must be remanded to the originating agency to issue a SOC and to provide the Veteran an opportunity to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).  In this case, a SOC was not issued for the issues of entitlement to service connection, to include as secondary to service-connected back disability, for pain and numbness in the bilateral upper extremities; radiculopathy of the bilateral lower extremities; depression; insomnia; status post left ankle fracture; and a bilateral hip disorder.  Thus, the Board finds that a remand is required for these issues.   

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain and associate with the claims file all treatment records pertaining to the Veteran's service-connected back disability from the Sioux Falls VAMC from October 2009 to the present, as well as the Veteran's VA vocational rehabilitation file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected back disability.  The claims file must be made available to the VA examiner in conjunction with the examination.  Any and all indicated evaluation studies and tests, deemed necessary by the examiner, should be accomplished.  Range of motion studies should be accomplished.  The VA examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's back.  The examiner should indicate whether the Veteran's service-connected back disability prevents him from securing or maintaining substantially gainful employment.

The VA examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the back.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion of the lumbar spine.  The examiner should also indicate whether there is any ankylosis of the lumbar spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis.  Finally, the examiner should provide an opinion as to the duration of incapacitating episodes of intervertebral disc syndrome that the Veteran has experienced during the past 12 months, and the evidence used to form that opinion.  The opinion should also reflect that a review of the claims file has been accomplished.  

3.  Issue a statement of the case (SOC) to the Veteran and his representative, addressing the issues of entitlement to service connection, to include as secondary to service-connected back disability, for pain and numbness in the bilateral upper extremities; radiculopathy of the bilateral lower extremities; depression; insomnia; status post left ankle fracture; and a bilateral hip disorder.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue(s) be returned to the Board for further appellate consideration, if otherwise in order.

4.  Thereafter, the issues of entitlement to an initial evaluation in excess of 20 percent for degenerative disc and joint disease of the lumbar spine and to a TDIU claim should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

